        Case 1:19-cv-01874-MN Document 7 Filed 10/15/19 Page 1 of 4 PageID #: 183



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE


                                                           )
In re
                                                           )
ZOHAR III, CORP., et al.,1                                       Chapter 11
                                                           )
                                                                 Bankruptcy Case No. 18-10512 (KBO)
                                                           )
                           Debtors.                              (Jointly Administered)
                                                           )
                                                           )
                                                           )
                                                           )
LYNN TILTON, et al.,                                       )
                                                           )
                           Appellants,                           Case No. 19-1874 (MN)
                                                           )
         v.                                                )
ZOHAR III, CORP., et al.,                                  )
                                                           )
                           Appellees.                      )
                                                           )
                                                           )


          PATRIARCH’S CORPORATE DISCLOSURE STATEMENT PURSUANT TO
           RULE 8012 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

              Pursuant to Rule 8012 of the Federal Rules of Bankruptcy Procedure, Appellants Lynn

   Tilton and the Patriarch Stakeholders2 (collectively, “Patriarch”) state as follows:

              1.     No corporation owns, either directly or indirectly, 10% or more of the equity

   interests in Ark Angels, LLC.


             1
                      The Debtors, and, where applicable, the last four digits of their taxpayer identification number, are
        as follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar
        III, Limited (9261) (“Zohar III”), Zohar II 2005-1, Limited (8297) (“Zohar II”), and Zohar CDO 2003-1,
        Limited (5119) (“Zohar I,” and together with Zohar II and Zohar III, the “Zohar Funds”). The Debtors’ address
        is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.

              2
                      The Patriarch Stakeholders are the parties listed in Exhibit B to the Bankruptcy Court’s order
        adopting the Settlement Agreement, see Bankr. Case. No. 18-BK-10512-KBO, D.I. 266 at Ex. B. Specifically,
        the Patriarch Stakeholders are the Ark Entities (including Ark Angels, LLC; Ark Angels II, LLC; Ark Angels
        III, LLC; Ark Angels VIII, LLC; Ark Investment Partners II, LP; Ark II CLO 2001-1, Ltd.); LD Investments,
        LLC; Lynn Tilton; the Octaluna LLC Entities (including Octaluna LLC; Octaluna II, LLC; Octaluna III, LLC);
        the Patriarch Partners Entities (including Patriarch Partners, LLC; Patriarch Partners VIII, LLC; Patriarch
        Partners XIV, LLC; Patriarch Partners XV, LLC); Patriarch Partners Management Group, LLC (PPMG);
        Patriarch Partners Agency Services, LLC (PPAS); and Zohar Holdings, LLC.


   57772/0001-17967991v1
   Case 1:19-cv-01874-MN Document 7 Filed 10/15/19 Page 2 of 4 PageID #: 184



         2.       The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Ark Angels II LLC: Ark II CLO 2001-1, Ltd.

         3.       The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Ark Angels III, LLC: Angels of Light Holding LLC.

         4.       The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Ark Angels VIII, LLC: Angels of Light Holdings, LLC.

         5.       The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Ark Investment Partners II LP: Patriarch Partners III LLC.

         6.       No corporation owns, directly or indirectly, 10% or more of the equity interests of

Ark II CLO 2001-1 Ltd.

         7.       No corporation owns, either directly or indirectly, 10% or more of the equity

interests in LD Investments, LLC.

         8.       The following corporations own, either directly or indirectly, 10% or more of the

equity interests in Octaluna, LLC: Patriarch Partners VIII, LLC and Zohar Holding, LLC.

         9.       The following corporations own, either directly or indirectly, 10% or more of the

equity interests in Octaluna II, LLC: Ark Angels III, LLC; Ark II CLO 2000-1 Ltd; Ark I CLO

2000-1 Ltd; Patriarch Partners XIV, LLC; and Zohar Holdings, LLC.

         10.      The following corporations own, either directly or indirectly, 10% or more of the

equity interests in Octaluna III, LLC: Patriarch Partners XV, LLC; Phoenix VIII, LLC, Ark II

CLO 2001-1, Ltd.; and Zohar Holdings, LLC.

         11.      The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Patriarch Partners, LLC: LD Investments, LLC.




                                                   2
57772/0001-17967991v1
   Case 1:19-cv-01874-MN Document 7 Filed 10/15/19 Page 3 of 4 PageID #: 185



         12.      The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Patriarch Partners VIII, LLC: Zohar Holdings, LLC.

         13.      The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Patriarch Partners XIV, LLC: Zohar Holdings, LLC.

         14.      The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Patriarch Partners XV, LLC: Zohar Holdings, LLC.

         15.      The following corporation owns, either directly or indirectly, 10% or more of the

equity interests in Patriarch Partners Management Group, LLC: Zohar Holdings, LLC.

         16.      The following corporation owns, directly or indirectly, 10% or more of the equity

interests of Patriarch Partners Agency Services, LLC: LD Investments, LLC.

         17.      No corporation owns, directly or indirectly, 10% or more of the equity interests of

Zohar Holdings, LLC.


Dated: October 15, 2019
       Wilmington, Delaware

                                                Respectfully submitted,


                                                By: /s/ Norman L. Pernick

                                                COLE SCHOTZ P.C.
                                                Norman L. Pernick (No. 2290)
                                                G. David Dean (No. 6403)
                                                Patrick J. Reilley (No. 4451)
                                                500 Delaware Avenue, Suite 1410
                                                Wilmington, DE 19801
                                                Telephone: (302) 652-3131
                                                Facsimile: (302) 652-3117
                                                npernick@coleschotz.com
                                                ddean@coleschotz.com
                                                preilley@coleschotz.com

                                                       – and –


                                                   3
57772/0001-17967991v1
   Case 1:19-cv-01874-MN Document 7 Filed 10/15/19 Page 4 of 4 PageID #: 186




                                    GIBSON, DUNN & CRUTCHER LLP
                                    Randy M. Mastro (Pro Hac Vice Pending)
                                    Mary Beth Maloney (Pro Hac Vice Pending)
                                    Akiva Shapiro (Pro Hac Vice Pending)
                                    200 Park Avenue
                                    New York, NY 10166-0193
                                    Telephone: (212) 351-2315
                                    Facsimile: (212) 351-6315
                                    rmastro@gibsondunn.com
                                    mmaloney@gibsondunn.com
                                    ashapiro@gibsondunn.com

                                    Robert Klyman, Esquire (Pro Hac Vice Pending)
                                    333 South Grand Avenue
                                    Los Angeles, CA 90071-3197
                                    Telephone: (213) 229-7562
                                    Facsimile: (213) 229-6562
                                    rklyman@gibsondunn.com

                                    Monica K. Loseman (Pro Hac Vice Pending)
                                    1801 California Street, Suite 4200
                                    Denver, CO 80202-2642
                                    Telephone: (303) 298-5784
                                    Facsimile: (303) 313-2828
                                    mloseman@gibsondunn.com

                                    Counsel to Appellants Lynn Tilton and the
                                    Patriarch Stakeholders




                                       4
57772/0001-17967991v1
